*815Opinion op the Court by
Judge Sampson
Affirming.
Uncle Noah Meade, on March 3, 1911, executed a deed to his wife, Mary Elizabeth Meade, for a certain part of his farm containing about 175 acres, located near Richardson, Lawrence county. On March 17th following, he executed two deeds to his stepsons, Hercie Price and Iney Price, for the balance of said boundary of land. The consideration recited in the deed to his wife was love and affection; in the deed to Iney Price was $18.00, and in the deed to Hercie Price was maintenance and support’ for Meade and his wife. Hercie Price and Iney Price are sons of Mrs. Mary Elizabeth Meade by a former husband. Uncle Noah Meade had been married twice. By his first wife he had several children, two of whom survive him and another left children, to-wit: Simon Maxwell Meade and Lydia Alice. Meade, plaintiffs herein. Some years before his death Uncle Noah conveyed to his son Milton Meade a boundary of land as Milton’s part of his father’s estate. He gave nothing whatever to his daughter, Mrs. Jane Meade Bartlett, nor to his grandchildren, Simon Maxwell Meade and Lydia Alice Meade. Noah Meade died June, 1915, and this action was instituted in the Lawrence circuit court in February, 1916, to cancel the three deeds above mentioned on the ground that Noah Meade, at the time of their execution and delivery, was incapable mentally of understanding the nature, contents and effect of the writings, or to do any business, and that he was overreached and unduly influenced by the grantees in the execution thereof. Issue was joined and the plaintiffs took the deposition of eighteen witnesses while the defendants called twenty-five .witnesses. It was largely a question of fact, and the chancellor, upon hearing, decreed a cancellation of the three deeds, awarded the widow, Mrs. Mary Elizabeth Meade,, homestead iñ the lands and adjudged the cost against the appellants.
The only questions necessary for this court to consider are two of fact: (1) Was Noah Meade, at the time he executed the deeds, March, 1911, capable mentally of understanding and appreciating the nature and effect of the instruments which he then signed and acknowledged? If he was not; then the chancellor correctly adjudged a cancellation of the three deeds; but if he was mentally able to understand and appreciate the nature and effect of the instruments, the court was in errorln decreeing a cancellation, unless (2) the grantor was unduly influenc*816ed by tbe grantees, or some one of them, to tbe extent that bis free agency was destroyed and he was constrained to do against bis will that wbicb be would not otherwise have done. Noah Meade, at tbe time of bis death, was past eighty years of age; tbe grantees, Iney and Hercie Price, were vigorous young men; tbe widow was some twenty years- younger than her husband. Tbe grantor was about seventy-seven years of age at tbe time of tbe making of tbe deeds, was in feeble and declining health and appeared to be suffering from, senility. ’
This court has continuously followed the rulé that tbe burden in cases like this is upon tbe grantee to show that tbe transaction out of wbicb tbe deed came was fair and free from fraud and undue influence, and that tbe deed-was not obtained by improper methods. Gross v. Courtley, 161 Ky. 152. Tbe substance of tbe evidence introduced by plaintiffs below is to tbe effect that tbe mind of Noah Meade began to fail perceptibly in tbe autumn of 1910, and that it grew steadily worse until bis death. His physical condition was also bad in tbe fall and winter of 1910-1911. Many witnesses state that they saw and talked with Meade shortly before and near the time of tbe execution of tbe deeds, and that it was their opinion, from bis acts, conversation and general demeanor, be was -of unsound mind and incapable of understanding tbe nature and effect of tbe deeds which be made in March. He would wander away from tbe bouse without bis bat of other clothing in' bad weather and tbe family would have to bring him back; be claimed large boundaries of land to which be never bad title or color in fact; proposed to erect a mill on a little brook which went dry early each summer; was unable to feed himself at tbe table or to dress himself. On one occasion be put bis waistcoat over bis topcoat and went out in tbe rain, bareheaded. On several occasions be exposed bis person along tbe public highway. On tbe morning of tbe day on wbicb some of tbe deeds were made he was seen by a neighbor to go out into tbe yard in front of tbe house barefooted, in bis underdrawers, with bis trousers on his arm, and go around tbe house, and this in cold weather, and a member of tbe family came out and took him in. His conversation was unnatural and bis eyes and general appearance differed from what they bad been a short time before. A local physician who attended Uncle Noah about tbe time of tbe execution, of tbe deeds found him in *817a weak physical condition and in a foggy and' deranged mental state. The grantor had said upon one or more occasions that the Price boys wanted him to deed them his land bnt that he was not going to do it; that he did not intend for them to have his land; he was childlike in his submission to the wishes and demands of the grantees; they seemed to have complete dominion over him.
For the appellants it was shown in evidence that the grantees, Hercie and Iney Price, were kind and good to the grantor; that they lived with him and that he loved them; that he was a man of good sense and judgment and that he did not suffer from mental derangement or senility; that his conversation was sensible and his acts reasonable; that he desired his wife and stepsons to have the property because they lived with him and provided for him; that he executed the deeds freely and voluntarily, without suggestion or importunity on the part of the grantees, or any one of them; that while he was old and feeble physically, his mental condition continued good until very near his death, and for some time after the execution of the deeds; that the consideration given by Herc-ie Price for his tract of land was entirely adequate, he agreeing to take care of and provide for the grantor and his wife during the remainder of their lives, and that he had done so; that the consideration given by Iney Price for the tract deeded to him was sufficient in view of all the circumstances, and that the tract deeded to the wife was no more than she was reasonably entitled to as homestead or dower; that the children and grandchildren of the grantor seldom visited him, and did not provide for his needs or attend him in his last sickness.
The grantees were in the home and with and around the grantor almost constantly at the time of the execution of the deeds and for some years previous thereto. He was fast failing in health at the time in question, and many of his neighbors observed that his mind was flighty, roving and unsettled along about the time and before the deeds were made. It may be that Noah Meade was not so feeble in mind as to have been unable to understand and appreciate the nature and effect of the deeds at the time he made and delivered them, but it can scarcely be doubted that he was under the supervision, domination and control of the three grantees and their friends and relatives. A man at his age in feeble health was in no condition to withstand the overtures of kind and de*818signing persons much less that of those who lived in the same house with him and in a measure supplied Ms wants and took care of him. It may be said in answer to the contention that Hercie Price provided means of support for the grantor and his wife, that the farm was sufficiently large and productive to have rendered a living for the two old people, and aside from this Noah Meade was a pensioner and received from the government a check every three months which, if judiciously employed, was sufficient to have supplied him and his wife with all or nearly all of the necessities which they could not have realized from their farm. True the widow' and her sons ministered to the wants of Noah Meade during his sickness and declining days, but it is also in evidence that, he took care of and supported the boys when they were young and unable to take care of themselves, and it was no more than their duty to have rendered him like assistance when the infirmity of years made it impossible for him to take care of himself.
Where there exists between two or more persons a relation of confidence and trust, by which one exerts an influence over the judgment of the other to such an extent as to subvert the latter’s will and independence, a conveyance by the latter to the former will be set aside as fraudulent upon seasonable complaint.. Hoeb v. Maschinot, 140 Ky. 330. It will be presumed that a deed was obtained by undue influence where the grantor was in feeble health, the grantee had acquired a dominating influence over him, the deed was inconsistent with his oft expressed intentions, and gave the grantees a great advantage over others of equal kin to grantor. Hall v. Orme, 146 Ky. 467.
_ The law looks with a jealous and inquiring eye on a deed made by an old and infirm person to a young .relative or associate for inadequate consideration, where the grantee has opportunity to influence the mind of the grantor, especially where no reasonable provision has been made by the grantor for his own cMldren or nearest blood relation! There can be . little or no doubt-that Noah Meade began to fail in mind as early as October, 1910. He felt more or less dependent upon the grantees from that time on. He was easily persuaded, impressed and controlled. The grantees must have realized that his health was declining, else they would not have hastened to procure deeds from him for his land. The chancellor *819had all the facts before him, and weighed them no doubt with care. Perhaps he enjoyed a personal acquaintance with these witnesses, and by the aid of all these lights, upon a consideration of the whole case, decreed a cancellation of the three deeds, and we, after a careful examination of the record, quite agree with him in his conclusions. While we are constrained to the view that the judgment is sustained by a preponderance of the evidence, yet if it -were otherwise, we would not be authorized to disturb the judgment, unless it was against the weight of the evidence.
Judgment affirmed.